TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00110-CV



                              In re Legends on Lake LBJ, Ltd.


                   ORIGINAL PROCEEDING FROM BURNET COUNTY



                           MEMORANDUM OPINION


              We deny the petition for writ of mandamus because this Court is without jurisdiction.

See Meyerland Co. v. FDIC, 848 S.W.2d 82 (Tex. 1993).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Henson

Filed: February 22, 2007